DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LEON J. NOEL,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1175

                              [June 13, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Susan Alspector,
Judge; L.T. Case No. 14-11627CF10A.

   Leon J. Noel, Madison, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.